     Case 5:19-cv-00484 Document 38 Filed 01/31/20 Page 1 of 1 PageID #: 931



                            UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY


CATHY L. HAGER,

               Plaintiff,

v.                                                            CIVIL ACTION NO. 5:19-cv-00484

OMNICARE, INC.,

               Defendant.

                                            ORDER

               For reasons appearing to the Court, the telephonic scheduling conference scheduled

on Monday, February 3, 2020, at 2:30 p.m. is CONTINUED to Friday, March 6, 2020, at

10:00 a.m. The call-in information for the call is as follows: 888-273-3658. The access code is

1039652 to be placed on hold pending the start of the call.

               The Clerk is ordered to transmit copies of this Order to any unrepresented parties

and counsel of record.

                                                     ENTERED:       January 31, 2020
